889 F.2d 291
281 U.S.App.D.C. 276
Unpublished DispositionNOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.Anita THOMPSON, Appellant,v.UNITED STATES of America.
No. 85-6238.
United States Court of Appeals, District of Columbia Circuit.
Sept. 6, 1989.

Before WALD, Chief Judge, and BUCKLEY and STEPHEN F. WILLIAMS, Circuit Judges.
ORDER
PER CURIAM.


1
Upon consideration of appellant's motion for summary reversal and remand and in the alternative, motion to vacate the stay of the proceedings and the response thereto, it is


2
ORDERED that the motion for summary reversal be denied.  It is


3
FURTHER ORDERED that the motion for remand be granted in light of the District of Columbia Court of Appeals' decision in Meiggs v. Associate Builders, Inc., 545 A.2d 631 (D.C.1988), cert. denied, 109 S.Ct. 3178 (1989).  It is


4
FURTHER ORDERED that the motion to vacate the stay be dismissed as moot.


5
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.  See D.C.Cir.Rule 15.